


Exhibit 10.65

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (this “First Amendment”) is made as of
this 11th day of March, 2009 by and among:

 

THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware corporation, for itself and
as agent (in such capacity, the “Lead Borrower”) for the other Borrowers party
hereto;

 

the BORROWERS party hereto;

 

the GUARANTORS party hereto;

 

the LENDERS party hereto; and

 

WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent and
Swing Line Lender;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of
July 31, 2008 (as amended, modified, supplemented or restated and in effect from
time to time, the “Credit Agreement”), by and among (i) the Borrowers, (ii) the
Guarantors, (iii) the Lenders, and (iv) Wells Fargo Retail Finance, LLC, as
Administrative Agent, Collateral Agent and Swing Line Lender;

 

WHEREAS, the Borrowers have notified the Agents and the Lenders that Services
Company intends to enter into that certain Lease Agreement, dated as of
March 11, 2009 (as amended, modified, supplemented, restated or extended and in
effect from time to time, the “New Headquarters Lease”), by and between 500
Plaza Drive Corp., as the landlord, and Services Company, as the tenant, for the
leased premises located at 500 Plaza Drive, Secaucus, New Jersey (the “New
Headquarters”);

 

WHEREAS, the Borrowers have further notified the Agents and the Lenders that the
Lead Borrower intends to guaranty the payment and performance of all obligations
of Services Company under the New Headquarters Lease (the “New Headquarters
Lease Guaranty”);

 

WHEREAS, the Borrowers have further notified the Agents and the Lenders that
they intend to terminate certain existing Leases and make certain payments in
connection therewith;

 

WHEREAS, the Borrowers have requested that the Agents and the Required Lenders
consent to the execution and delivery of the New Headquarters Lease Guaranty and
certain related transactions and amend certain terms and conditions of the
Credit Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Agents and the Required Lenders hereby consent to the execution and
delivery of the New Headquarters Lease Guaranty and certain related transactions
and agree to amend certain terms and conditions of the Credit Agreement as set
forth herein.

 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.                                       DEFINITIONS.  ALL CAPITALIZED TERMS
USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE SAME MEANING HEREIN AS IN
THE CREDIT AGREEMENT.


 


2.                                       AMENDMENTS TO ARTICLE I.  THE
PROVISIONS OF ARTICLE I OF THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


(A)                                  CLAUSE (H) OF THE DEFINITION OF “PERMITTED
ENCUMBRANCES” IN ARTICLE I OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE REFERENCE TO “CLAUSE (C) OF THE DEFINITION OF PERMITTED INDEBTEDNESS” IN ITS
ENTIRETY AND REPLACING IT WITH A REFERENCE TO “CLAUSE (D) OF THE DEFINITION OF
PERMITTED INDEBTEDNESS”.


 


(B)                                 THE DEFINITION OF “PERMITTED INDEBTEDNESS”
IN ARTICLE I OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY RELETTERING CLAUSE
(L) AS CLAUSE (O), DELETING THE WORD “AND” AT THE END OF CLAUSE (K) AND
INSERTING NEW CLAUSES (L), (M) AND (N) AS FOLLOWS:


 

“(l)          the New Headquarters Lease Guaranty;

 

(m)          Indebtedness arising from the obligation to pay a portion of the
Emerson Road Lease Termination Payment on a deferred basis pursuant to Section 6
of the Emerson Road Lease Termination Agreement;

 

(n)           Indebtedness arising from the obligation to pay a portion of the
Secaucus Road Lease Termination Payment on a deferred basis pursuant to
Section 6 of the Secaucus Road Lease Termination Agreement; and”

 


(C)                                  THE FOLLOWING NEW DEFINITIONS ARE HEREBY
ADDED TO ARTICLE I OF THE CREDIT AGREEMENT IN APPROPRIATE ALPHABETICAL ORDER:


 


(I)                                     “EMERSON ROAD LEASE” MEANS THE AGREEMENT
OF LEASE DATED MAY 3, 2006, AS AMENDED BY LEASE MODIFICATION AGREEMENT DATED
NOVEMBER 27, 2006, LETTER AGREEMENT DATED JANUARY 17, 2007, AND CONSENT TO
LICENSE DATED JANUARY 1, 2008, PURSUANT TO WHICH HARTZ MOUNTAIN ASSOCIATES, A
NEW JERSEY GENERAL PARTNERSHIP, AS LANDLORD, LEASED CERTAIN PREMISES AT TWO
EMERSON LANE, SECAUCUS, NEW JERSEY TO SERVICES COMPANY, AS TENANT.


 


(II)                                  “EMERSON ROAD LEASE TERMINATION AGREEMENT”
MEANS THE LEASE TERMINATION AGREEMENT, DATED AS OF MARCH 11, 2009, BETWEEN HARTZ
MOUNTAIN METROPOLITAN, A NEW JERSEY GENERAL PARTNERSHIP, AS LANDLORD, AND

 

2

--------------------------------------------------------------------------------


 


SERVICES COMPANY, AS TENANT, PURSUANT TO WHICH THE EMERSON ROAD LEASE IS
TERMINATED PRIOR TO THE EXPIRATION OF ITS STATED TERM.


 


(III)                               “EMERSON ROAD LEASE TERMINATION PAYMENT”
MEANS THE FEE PAYABLE BY SERVICES COMPANY PURSUANT TO SECTION 6 OF THE EMERSON
ROAD LEASE TERMINATION AGREEMENT IN ORDER TO TERMINATE THE EMERSON ROAD LEASE
PRIOR TO THE EXPIRATION OF ITS STATED TERM.


 


(IV)                              “NEW HEADQUARTERS LEASE” MEANS THAT CERTAIN
LEASE AGREEMENT, DATED AS OF MARCH 11, 2009, BY AND BETWEEN 500 PLAZA DRIVE
CORP., AS THE LANDLORD, AND SERVICES COMPANY, AS THE TENANT, FOR THE LEASED
PREMISES LOCATED AT 500 PLAZA DRIVE, SECAUCUS, NEW JERSEY (AS MODIFIED PURSUANT
TO THE TERMS OF THE NEW HEADQUARTERS LEASE SIDE LETTER), AS AMENDED, MODIFIED,
SUPPLEMENTED, RESTATED OR EXTENDED AND IN EFFECT FROM TIME TO TIME.


 


(V)                                 “NEW HEADQUARTERS LEASE GUARANTY” MEANS THAT
CERTAIN GUARANTY, DATED AS OF MARCH 11, 2009, MADE BY THE LEAD BORROWER IN FAVOR
OF 500 PLAZA DRIVE CORP. (AS MODIFIED PURSUANT TO THE TERMS OF THE NEW
HEADQUARTERS LEASE SIDE LETTER), PURSUANT TO WHICH THE LEAD BORROWER GUARANTEES
THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS OF SERVICES COMPANY UNDER THE NEW
HEADQUARTERS LEASE, IN THE FORM ATTACHED HERETO AS SCHEDULE 1.04.


 


(VI)                              “NEW HEADQUARTERS LEASE SIDE LETTER” MEANS
THAT CERTAIN LETTER AGREEMENT, DATED AS OF MARCH 11, 2009, BY AND AMONG THE LEAD
BORROWER, SERVICES COMPANY AND 500 PLAZA DRIVE CORP., IN THE FORM ATTACHED
HERETO AS SCHEDULE 1.05.


 


(VII)                           “SECAUCUS ROAD LEASE” MEANS THE AGREEMENT OF
LEASE DATED JUNE 30, 1998, AS AMENDED BY LETTER AGREEMENT DATED JUNE 30, 1998,
LEASE MODIFICATION AGREEMENT DATED NOVEMBER 20, 1998, SECOND LEASE MODIFICATION
AGREEMENT DATED NOVEMBER 19, 2004, CONSENT TO ASSIGNMENT AND ASSUMPTION OF LEASE
AGREEMENT DATED OCTOBER 30, 2004, LEASE TERMINATION AGREEMENT DATED MAY 3, 2006,
AND AGREEMENT DATED NOVEMBER 27, 2006, PURSUANT TO WHICH HARTZ MOUNTAIN
ASSOCIATES, A NEW JERSEY GENERAL PARTNERSHIP, AS LANDLORD, LEASED CERTAIN
PREMISES AT 915 SECAUCUS ROAD, SECAUCUS, NEW JERSEY TO SERVICES COMPANY, AS
TENANT.


 


(VIII)                        “SECAUCUS ROAD LEASE TERMINATION AGREEMENT” MEANS
THE LEASE TERMINATION AGREEMENT, DATED AS OF MARCH 11, 2009, BETWEEN HARTZ
MOUNTAIN ASSOCIATES, A NEW JERSEY GENERAL PARTNERSHIP, AS LANDLORD, AND SERVICES
COMPANY, AS TENANT, PURSUANT TO WHICH THE SECAUCUS ROAD LEASE IS TERMINATED
PRIOR TO THE EXPIRATION OF ITS STATED TERM.

 

3

--------------------------------------------------------------------------------


 


(IX)                                “SECAUCUS ROAD LEASE TERMINATION PAYMENT”
MEANS THE FEE PAYABLE BY SERVICES COMPANY PURSUANT TO SECTION 6 OF THE SECAUCUS
ROAD LEASE TERMINATION AGREEMENT IN ORDER TO TERMINATE THE SECAUCUS ROAD LEASE
PRIOR TO THE EXPIRATION OF ITS STATED TERM.


 


3.                                       AMENDMENT TO ARTICLE V.  THE SECOND
SENTENCE OF SECTION 5.12(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE PHRASE “A FAVORABLE DETERMINATION LETTER” IN ITS ENTIRETY AND
REPLACING IT WITH THE PHRASE “A FAVORABLE DETERMINATION OR OPINION LETTER”.


 


4.                                       AMENDMENT TO ARTICLE VI.  SECTION 6.18
(COMPLIANCE WITH TERMS OF LEASEHOLDS) OF THE CREDIT AGREEMENT IS HEREBY AMENDED
BY ADDING A PROVISO AT THE END OF THE FIRST SENTENCE THEREOF AS FOLLOWS:


 

“; provided that Services Company (i) may terminate the Emerson Road Lease and
make the Emerson Road Lease Termination Payment in connection therewith and
(ii) may terminate the Secaucus Road Lease and make the Secaucus Road Lease
Termination Payment in connection therewith, provided that, in each case,
Services Company shall, simultaneously with such terminations, enter into the
New Headquarters Lease.”

 


5.                                       AMENDMENT TO ARTICLE VII.  SECTION 7.10
(BURDENSOME AGREEMENTS) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE PARENTHETICAL CLAUSE IN THE SECOND LINE THEREOF IN ITS ENTIRETY AND
REPLACING IT WITH THE FOLLOWING:


 

“(other than the Note Documents, this Agreement, any other Loan Document or the
New Headquarters Lease Guaranty)”

 


6.                                       AMENDMENTS TO SCHEDULES.  NEW SCHEDULE
1.04 AND SCHEDULE 1.05 ARE HEREBY ADDED TO THE CREDIT AGREEMENT IN THE FORM OF
SCHEDULE 1.04 AND SCHEDULE 1.05 ATTACHED HERETO.  SCHEDULES 5.06, 5.13, 5.17,
5.18(C) AND 5.24 ARE HEREBY AMENDED IN THE MANNER INDICATED ON SCHEDULES 5.06,
5.13, 5.17, 5.18(C) AND 5.24, RESPECTIVELY, ATTACHED HERETO.


 


7.                                       RATIFICATION OF LOAN DOCUMENTS.  EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL TERMS AND CONDITIONS OF THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REMAIN IN FULL FORCE AND EFFECT.  THE
LOAN PARTIES HEREBY RATIFY, CONFIRM, AND REAFFIRM THAT ALL REPRESENTATIONS AND
WARRANTIES OF THE LOAN PARTIES CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE HEREOF, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


8.                                       CONDITIONS TO EFFECTIVENESS.  THIS
FIRST AMENDMENT SHALL NOT BE EFFECTIVE UNTIL EACH OF THE FOLLOWING CONDITIONS
PRECEDENT HAS BEEN FULFILLED TO THE REASONABLE SATISFACTION OF THE
ADMINISTRATIVE AGENT:

 

4

--------------------------------------------------------------------------------


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS FIRST AMENDMENT DULY EXECUTED AND DELIVERED BY
EACH OF THE PARTIES HERETO.


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A COPY OF THE FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT DULY EXECUTED BY EACH
OF THE PARTIES THERETO.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AND BE SATISFIED WITH THE SECAUCUS ROAD LEASE TERMINATION AGREEMENT AND
THE EMERSON ROAD LEASE TERMINATION AGREEMENT.


 


(D)                                 ALL CORPORATE AND SHAREHOLDER ACTION ON THE
PART OF THE LOAN PARTIES NECESSARY FOR THE VALID EXECUTION, DELIVERY AND
PERFORMANCE BY THE LOAN PARTIES OF THIS FIRST AMENDMENT SHALL HAVE BEEN DULY AND
EFFECTIVELY TAKEN AND EVIDENCE THEREOF REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN PROVIDED TO THE ADMINISTRATIVE AGENT.


 


(E)                                  THE LOAN PARTIES SHALL HAVE PAID IN FULL
ALL REASONABLE COSTS AND EXPENSES OF THE AGENTS (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION AND DELIVERY OF THIS FIRST AMENDMENT AND RELATED DOCUMENTS.


 


(F)                                    AFTER GIVING EFFECT TO THIS FIRST
AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


9.                                       MISCELLANEOUS.


 


(A)                                  THIS FIRST AMENDMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS AND BY EACH PARTY ON A SEPARATE COUNTERPART, EACH OF WHICH
WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, AND ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS FIRST AMENDMENT BY TELECOPY OR OTHER ELECTRONIC
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
OF THIS FIRST AMENDMENT.


 


(B)                                 THIS FIRST AMENDMENT EXPRESSES THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY.  NO PRIOR NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY, OR OTHERWISE
AFFECT THE PROVISIONS HEREOF.


 


(C)                                  ANY DETERMINATION THAT ANY PROVISION OF
THIS FIRST AMENDMENT OR ANY APPLICATION HEREOF IS INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT AND IN ANY INSTANCE SHALL NOT EFFECT THE VALIDITY,
LEGALITY, OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER INSTANCE, OR THE
VALIDITY, LEGALITY OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS FIRST
AMENDMENT.


 


(D)                                 THE LOAN PARTIES REPRESENT AND WARRANT THAT
THEY HAVE CONSULTED WITH INDEPENDENT LEGAL COUNSEL OF THEIR SELECTION IN
CONNECTION WITH THIS FIRST AMENDMENT AND ARE

 

5

--------------------------------------------------------------------------------


 


NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF THE AGENTS OR THE LENDERS OR
THEIR COUNSEL IN ENTERING INTO THIS FIRST AMENDMENT.


 


(E)                                  THIS FIRST AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 

[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this First Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC., as Lead Borrower and as a Borrower

 

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Executive Vice President, Finance & Administration

 

 

 

 

 

THE CHILDREN’S PLACE SERVICES COMPANY, LLC, as a Borrower

 

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Executive Vice President, Finance & Administration

 

 

 

 

 

THE CHILDRENSPLACE.COM, INC., as a Guarantor

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Assistant Treasurer

 

 

 

 

 

THE CHILDREN’S PLACE (VIRGINIA), LLC, as a Guarantor

 

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Senior Vice President and Treasurer

 

S-1

--------------------------------------------------------------------------------


 

 

THE CHILDREN’S PLACE CANADA HOLDINGS, INC., as a Guarantor

 

 

 

 

 

By: :

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

TWIN BROOK INSURANCE COMPANY, INC., as a Guarantor

 

 

 

 

 

By: :

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Senior Vice President and Treasurer

 

S-2

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent,
Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Jennifer Blanchette

 

Name:

Jennifer Blanchette

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Jeff Ryan

 

Name:

Jeff Ryan

 

Title:

Vice President

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC., as a Lender

 

 

 

 

 

By:

/s/ Daniel J. Williams

 

Name:

Daniel J. William

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

 /s/ Donna DiFiori

 

Name:

Donna DiFiori

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------
